DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al "Pixel-level deep segmentation: artificial intelligence quantifies muscle on computed tomography for body morphometric analysis", “Lee” (IDS) in view of Teverovskiy et al (US PAP 2010/0088264), “Teverovskiy” (IDS).
As per claims 1 and 12, Lee teaches a method/system for a risk stratification for a subject using medical imaging (pg. 13; pg. 7 to pg. 8), the method (a computer system (pg. 7 to pg. 8) configured to:
acquiring an image of a region of interest of the subject (e.g. an axial computed tomography image taken at the third lumbar vertebra see for example the abstract, and pg. 1; and page 3 wherein images were acquired for routine clinical care;

a morphological age (see for example abstract, pg. 1);
 risk stratification of the subject at least based upon the calculated morphological age (see for example pg. 13). 
Lee fails to explicitly teach generating a report; calculating a morphological age of the subject using the segmented image; and generating a report based upon the calculated morphological age. 
However, Teverovskiy, in an analogous art, explicitly teaches generating a report (see for example para [0020], [0051], [0091]); calculating a morphological data of the subject using the segmented image (see for example para [0085], [0123]); and generating a report based upon the calculated morphological data (see for example para [0020], [0051], [0091], [0123], [0190]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Teverovskiy into Lee to use clinical information, 
As per claims 2 and 13, Lee teaches wherein the artificial Intelligence network is a fully convolutional neural network adapted to segment the image at a pixel-level (see for example pg. 1 to pg. 2)
As per claims 3 and 14, Lee teaches measuring at least one of a Dice Similarity Coefficient (DSC) or a cross sectional area (CSA) error between a ground truth and a predicted segmentation of the image and selecting the artificial intelligence network from a plurality of networks based on a minimizing of the DSC or CSA (see for example pg. 9 to pg. 11; Fig. 7 and 8).

As per claims 5 and 16, Lee teaches wherein the Image is a computed tomography (CT) image (see for example pg. 2; pg. 4, Fig. 1).
As per claims 6 and 17, Lee teaches converting the image to a grayscale image by converting from Hounsfield Units (HU) of the image using a grayscale (see for example pg. 4, Fig. 1; pg. 5-6, pg. 9 Fig. 3).
As per claims 7 and 18, Lee teaches wherein the converting includes setting grayscale values below a selected window width to zero and setting grayscale values above a window width to a maximum (2B1 LI), wherein BIT represents the available number of bits per pixel, and wherein grayscale values within the window width are determined using a slope (2BIL1/window width) (see for example pg. 9; pg. 5-6, Fig. 3).
As per claims 8 and 19, Teverovskiy teaches wherein calculating the morphological age of the subject (see for example para [0085], [0123]); Lee further includes quantifying a cross sectional area of the segmented image (see for example abstract, pg. 1 and pg. 13).
As per claims 9 and 20, Teverovskiy teaches wherein generating the report of risk stratification of the subject includes determining at least one of a preoperative risk, a prediction of death, a tolerance to major surgery or chemotherapy, morbidity, 
As per claims 10 and 21, Lee teaches wherein the artificial intelligence network is trained with at least one labelled image (see for example pg. 4, Fig. 1). 
As per claims 11 and 22, Lee teaches wherein the segmenting is performed in real-time (see for example pg. 2 and pg. 13).
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 11/10/21 examiner responds as follows:
1) Applicant argues “The filing date for the current application is March 5, 2020, which claims priority to a PCT application US2018/050176 filed on September 10, 2018, which claims priority to a provisional application 62/555,771 filed on September 8, 2017. Applications filed after March 16, 2013, are subject to the current 35 U.S.C. 102(b)(1)(A) prior art exceptions, which states that a disclosure would not be considered prior art if it was made "1 year or less before the effective filing date of the claimed invention" and if "the disclosure was made by the inventor.", and “The first page of Lee indicates that the reference was published online on June 26, 2017, which is within 1 year of the provisional application noted above. The listed inventors of the current application include Synho Do, Florian Fintelmann, and Hyunkwang Lee. The authors of the Lee reference include all of these same individuals. As supported by the included declaration under 37 CFR § 1.130, the non-inventor authors of the Lee reference were merely working under the direction of the inventors included on the current application, 
In response currently the 12 page specification for the provisional application does not describe the claimed subject matter of claims 1- 22 of 16644890. For example, nowhere does the specification of the provisional application disclose the claimed subject matter of method claim 1 and or the system claim 12 which recite “c) calculating a morphological age of the subject using the segmented image; and d) generating a report of risk stratification of the subject at least based upon the calculated morphological age”. As such the EFD (effective filing date) of the current application is 09/10/2018. The Lee reference date (June 26, 2017) is one year before the EFD of the current application. Accordingly the NFR dated 5/17/21 holds and the prior arts used of the record under 35 U.S.C. 103 for the rejection are valid and therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov